

116 HR 2529 IH: Richard G. Lugar and Ellen O. Tauscher Act to Maintain Limits on Russian Nuclear Forces
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2529IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Engel (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require certain reports and briefings to Congress relating to the expiration of the New START
			 Treaty, and for other purposes.
	
 1.Short titleThis Act may be cited as the Richard G. Lugar and Ellen O. Tauscher Act to Maintain Limits on Russian Nuclear Forces. 2.FindingsCongress makes the following findings:
 (1)Since the end of World War II, the United States has relied on a robust and effective nuclear deterrent as part of its national defense, particularly against the Soviet Union and its successor state, the Russian Federation.
 (2)The United States nuclear arsenal must remain, safe, secure, and reliable such that it can effectively ensure the security of the United States and its allies.
 (3)Along with its nuclear deterrent, the United States has pursued a number of arms control, disarmament, and nonproliferation agreements with the Soviet Union and Russia to ensure strategic stability and the protection of the United States homeland, such as—
 (A)the Interim Agreement Between the United States of America and the Union of Soviet Socialist Republics on Certain Measures with Respect to the Limitation of Strategic Offensive Arms, signed on May 26, 1972 (commonly referred to as SALT I); and
 (B)the Treaty Between the United States of America and the Union of Soviet Socialist Republics on Strategic Offensive Reductions, signed on July 31, 1991 (commonly referred to as START I).
 (4)In the aftermath of the fall of the Soviet Union, the United States continues to rely on a combination of nuclear deterrence and strategic arms control to help protect the United States from nuclear attack.
 (5)On April 8, 2010, the United States and the Russia signed the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (commonly referred to as New Start Treaty).
 (6)In an op-ed to the Washington Post dated December 2, 2010, former Secretaries of State Henry A. Kissinger, George P. Shultz, James A. Baker III, Lawrence S. Eagleburger, and Colin L. Powell urged the Senate to ratify the Treaty, stating that it was in the national interest to ratify.
 (7)During the ratification process, the Treaty garnered bipartisan support, and the United States Senate approved the Treaty on December 22, 2010, by a 71–26 vote.
 (8)The Treaty entered into force on February 5, 2011, placing numerical limits on United States and Russian strategic systems, including intercontinental ballistic missiles, submarine launched ballistic missiles, and heavy bombers, as well as warheads.
 (9)On February 5, 2018, the Treaty’s central limits on strategic arms took effect. (10)Through the Treaty’s verification regime, which includes short-notice, on-site inspections at military bases and facilities, the United States is able to verify the data provided by Russia regarding its strategic nuclear arsenal. The verification regime provides both countries insight into each other’s strategic nuclear delivery systems, warheads, and facilities, as well as data exchanges to track the status and makeup of nuclear weapons systems.
 (11)During a February 26, 2019, hearing on nuclear deterrence requirements of the Senate Armed Services Committee, Commander of the United States Strategic Command (STRATCOM) General John Hyten voiced his support for the Treaty, saying he was a big supporter of the New START agreement and stating, The New START treaty provides insights into the Russians capabilities. Those are hugely beneficial to me..
 (12)During a March 2017 hearing on nuclear deterrence requirements of the House Armed Services Committee, Air Force General Paul Selva, the Vice Chairman of the Joint Chiefs of Staff, also endorsed the New START Treaty, saying the Treaty is a bilateral, verifiable agreement that gives us some degree of predictability on what our potential adversaries look like.
 (13)Lieutenant General Jack Weinstein, the Air Force Deputy Chief of Staff for Strategic Deterrence and Nuclear Integration, asserted that the New START Treaty was of huge value to United States security.
 (14)During a September 2018 hearing before the Senate Committee on Foreign Relations, Deputy Secretary of Defense for Policy David Trachtenberg stated that the transparency and verification requirements of the New START Treaty are a benefit to the security of the United States and, in response to a question regarding missile defense, asserted that the Treaty had no effect on limiting United States missile defense capabilities.
 (15)In a March 2017 hearing of the Strategic Forces Subcommittee of the House Armed Services Committee, Retired Air Force General and former commander of United States Strategic Command Robert Kehler stated, I think that we have gotten tremendous benefit out of those kinds of agreements with the Russians over the years, provided that the Russians comply, regarding the importance of the New START Treaty.
 (16)The Department of State confirmed in February 2018 that Russia had met the Treaty’s central limits on strategic arms and stated that implementation of the New START Treaty enhances the safety and security of the United States.
 (17)The Nuclear Posture Review states that arms control agreements can foster transparency, understanding, and predictability in adversary relations, thereby reducing the risk of misunderstanding and miscalculation.
 (18)The New START Treaty strengthens United States nuclear security and strategic stability by reducing the number of strategic systems in Russia’s nuclear arsenal and provides the United States with the inspection and monitoring tools necessary to confidently verify Russian compliance with the Treaty.
 (19)The New START Treaty does not restrict United States nuclear modernization programs or limit United States missile defense efforts.
 (20)If the New START Treaty is not extended or replaced before it expires in 2021, the United States runs the risk of having no legally binding, verifiable limits on Russia’s strategic nuclear arsenal for the first time since 1972.
 3.Sense of CongressIt is the sense of Congress that the United States should seek to extend the New START Treaty from its initial termination date in February 2021 to February 2026, as provided for under Article XIV of the Treaty, unless the President determines and informs the appropriate congressional committees that—
 (1)Russia is in material breach of the Treaty; or (2)the United States and Russia have entered into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces.
			4.Reports and briefings to Congress
 (a)Director of National IntelligenceNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an intelligence assessment based on all sources of the national security and intelligence implications of the expiration of the New START Treaty without the United States and Russia having entered into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces. The assessment shall be submitted in an unclassified form, but may contain a classified annex, and shall include the following elements:
 (1)A description of the size and posture of Russia’s nuclear forces and strategic delivery vehicles, as well as predicted force levels through February 2026 under each of the following potential scenarios:
 (A)The Treaty expires in February 2021 without such a replacement agreement. (B)The Treaty is extended until February 2026.
 (2)An assessment of how strategic stability would be impacted if the Treaty is not extended or such a replacement agreement is not concluded.
 (3)An assessment of the impact on United States allies if the limitations on Russia’s nuclear forces are dissolved if the Treaty is not extended or such a replacement agreement is not concluded.
 (4)A description of the intelligence collection benefits of the Treaty. (5)An assessment of how the United States intelligence community’s confidence in its assessments of Russia’s strategic nuclear arsenal and future nuclear force levels would be impacted if the Treaty is not extended or such a replacement agreement is not concluded.
 (6)An assessment of what specific capabilities the United States intelligence community would have to develop, deploy, or realign to ensure no loss of collection capability occurs if the Treaty is not extended or such a replacement agreement is not concluded.
				(b)Secretary of state
 (1)Relating to NATO, NATO member countries, and other United States alliesNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report, which shall be in an unclassified form, but may contain a classified annex, and provide a briefing to the appropriate congressional committees that includes an assessment of the likely reactions of the North Atlantic Treaty Organization (NATO), NATO member countries, and other United States allies to a United States decision not to extend the New START Treaty or enter into a new arms control agreement with Russia to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces.
 (2)Relating to other mattersNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter until the New START Treaty is extended or expires, the Secretary of State, in consultation with the Secretary of Defense, shall provide a briefing to the appropriate congressional committees that includes the following elements:
 (A)A description of any discussions with Russia on the Treaty or a similar agreement on the reduction and limitation of strategic offensive arms at the Assistant Secretary, Ambassadorial level or higher.
 (B)The dates, locations, discussion topics, agenda, outcomes, and Russian interlocutors involved in those discussions.
 (C)An identification of the United States Government departments and agencies involved in the discussions.
 (D)The types of systems, both nuclear and nonnuclear, discussed by either side in such discussions. (E)Whether an offer of extension of the Treaty, of any length of time, has been offered by either side.
 5.Presidential certification in event of expiration of New START TreatyIf the New START Treaty is allowed to expire before the United States and Russia enter into a new arms control agreement to replace the Treaty that provides equal or greater constraints, transparency, and verification measures with regard to Russia’s nuclear forces, not later than 30 days after such expiration the President shall submit to the appropriate congressional committees—
 (1)a justification for why the New START Treaty was allowed to expire; and (2)a certification that extending the Treaty was not in the national security interest of the United States.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (3)New Start Treaty; TreatyThe terms New START Treaty and Treaty mean the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.
			